DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Jianping Zhang (Reg. No 68,796) on 3/26/2021.

The application has been amended as follows:
Claim 9. (Currently Amended) A method, comprising: 
receiving a wafer having a semiconductor structure; 
identifying a first region in the semiconductor structure; 
identifying a first structural element in the first region; 
replacing the first structural element with a second structural element; and preparing the atom probe specimen from the first region after the replacing, wherein the first region includes a test object of an atom probe tomography analysis, and the first structural 

Claim 11 (Cancelled).
Allowable Subject Matter

Claims 1-10, 12, 21-22 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “exposing the metal structure; forming a first open space exposing the semiconductor body by removing at least a portion of the metal structure; forming a capping layer of a capping material in the first open space; and obtaining an atom probe tomography specimen from the semiconductor body and the capping layer”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “replacing the first structural element with a second structural element; and preparing the atom probe specimen from the first region after the replacing, wherein the first region includes a test object of an atom probe tomography analysis, and the first structural element includes a material that is unidentifiable with respect to a material of the test object”, with combination of remaining features, as recited in claim 9.

The primary reason for the allowance of the claims is the inclusion of the limitation “forming an atom probe tomography test sample that includes at least a portion of the third upper structure, the forming the atom probe tomography test sample including: extracting a lamella that includes at least the portion of the third upper structure, the lamella including a plurality of shanks; and annularly milling a shank of the plurality of shanks using focused ion beam milling”, with combination of remaining features, as recited in claim 21.

Barabash et al (US 9240236 B1) discloses test cells are analyzed to determine the average dopant drift in the direction of the applied field. This analysis may involve various destructive and/or non-destructive techniques, such as atom probe tomography (col 7, lines 55-68]).

However, Barabash fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-8, 10 12, 22 and 25-28 are allowed as those inherit the allowable subject matter from clams 1, 9 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898